        Case 2:17-cv-01245-JNP-EJF Document 65 Filed 05/06/19 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

                                                              ORDER GRANTING
                                                        INTERMOUNTAIN’S SHORT FORM
  IHC HEALTH SERVICES, INC., a non-profit              DISCOVERY MOTION CONCERNING
  Utah corporation,                                    ELAP’S REFUSAL TO PRODUCE ITS
             Plaintiff,                                  BUSINESS PLAN AND STRATEGY
                                                           DOCUMENTS (ECF NO. 57)
  vs.
  ELAP SERVICES, LLC, a limited-liability                   Civil No. 2:17-cv-01245-JNP-EJF
  company,
                                                                  Judge Jill N. Parrish
             Defendant.
                                                            Magistrate Judge Evelyn J. Furse



        Before the Court is Intermountain’s Short Form Discovery Motion Concerning ELAP’s

Refusal to Produce its Business Plan and Strategy Documents (ECF No. 57). Having considered

the briefing and arguments of counsel at the May 3, 2019 hearing, the Court GRANTS

Intermountain’s Motion as follows:

        1.        The Court finds that ELAP’s objections to Request No. 44 are inconsistent with

the requirements of Federal Rule of Civil Procedure 34. ELAP objected to the Request on the

grounds of vagueness, ambiguity, overbreadth, relevance, and as seeking

confidentiality/proprietary information. However, Rule 34 requires a party to “state with

specificity the ground for objecting to the request” and to state whether responsive materials are

being withheld. Further, the responding party must provide information about how it interpreted

the request. Additionally, the fact that relevant documents may contain confidential or

proprietary information is not a reason to withhold production of those documents.




                                                  1
       Case 2:17-cv-01245-JNP-EJF Document 65 Filed 05/06/19 Page 2 of 2




       2.      The Court clarifies the scope of Request No. 34, which seeks production of “all

ELAP business plans from January 1, 2008 to present,” to request high level documents from

January 1, 2008 to the present reflecting implemented strategic initiatives regarding payment for

health care services.

       3.      The Court finds that the documents sought in Intermountain’s Request No. 44, as

clarified by the Court, are relevant to a number of Intermountain’s claims, including its claim

that ELAP tortiously and intentionally interfered with Intermountain’s existing and potential

economic relations by improper means.

       4.      The Court ORDERS ELAP to produce documents responsive to Request No. 44,

as specified by the Court in this Order, within fourteen (14) days of the date of this Order. ELAP

may designate the documents in accordance with the Standard Protective Order in effect in this

case to address concerns regarding confidentiality and trade secrets.

       DATED this 6th day of May, 2019.

                                             BY THE COURT:



                                             Magistrate Judge Evelyn J. Furse




                                                 2
